DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchanan et al., U.S. Patent Publication 2011/0094801, hereinafter referred to as Buchanan.
Regarding Claims 1 and 6, Buchanan discloses an apparatus for manipulating a coring assembly (150) comprising:
A body (160) configured to be conveyed along a borehole (Paragraph 0022),
A plurality of linear actuators (325/340) disposed and operatively connected to the object to apply a translations and rotational movement of the object (Paragraphs 0055, 0056),
Regarding Claim 2, Buchanan discloses the plurality of actuators (325/340) each have a first end operatively connected to the body (via linkage mechanism as seen in Figures 3A/B) and a second end operatively connected to the object (Examiner notes that the actuators are necessarily operatively 
Regarding Claim 3, Buchanan further discloses that the actuators have a first end coupled to the body (via linkage mechanisms as seen in Figures 3A/B) and a second end in contact with a hydraulic fluid reservoir (Paragraphs 0012, 0032).
Regarding Claim 4, Buchanan further discloses that the tool further includes a fluid channel (as seen generically in Figure 1, wherein the tool is part of a drilling tool which requires a flow path).
Regarding Claim 5, Buchanan further discloses that the system may include a position sensor associated with the actuators configured to measure the position of at least one of the actuators (Paragraph 0061).
Regarding Claim 7, Buchanan further discloses that the system includes a driveshaft (as part of the gear drive to actuate the system; Paragraph 0041), wherein such a drive shaft would necessarily be either flexible or rigid by definition.
Regarding Claim 8, Buchanan further discloses the system comprises a drill string (180) on which the actuators and tool are situation (as seen in Figure 1B), and the object comprises a coring bit configured to extend laterally, and wherein the actuators are configured to cause the motor to translate the object along an axis parallel with the longitudinal axis of the drill string, translate the object along an axis transverse to the drill string axis, and rotate the object (as seen in the progression between Figures 3A-D; Paragraph 0053).
Regarding Claims 9 and 12, Buchanan discloses a method for manipulating an object (generically coring assembly 150) in a borehole comprising:
Disposing a plurality of linear actuators (325/340) operatively connected to a body (160) to apply a translations and rotational movement of the object (Paragraphs 0055, 0056),

Regarding Claim 10, Buchanan discloses the plurality of actuators (325/340) each have a first end operatively connected to the body (via linkage mechanism as seen in Figures 3A/B) and a second end operatively connected to the object (Examiner notes that the actuators are necessarily operatively coupled to the body/object when in use as they are part of the tool), wherein the actuators are coupled to the body so as to provide rotational motion (as seen in Figure 3D; Paragraph 0056).
Regarding Claim 11, Buchanan further discloses that the linear actuators comprise a first actuator (325) and a second actuator (340) wherein the first actuator has an end operatively connected to the body (via linkages as seen in Figures 3A/B), the second actuator having a first end operatively connected to the first actuator (as seen in Figure 3A/B actuators 340 and 325 are connected as part of the generally assembly) and a second end operatively connected to the body (as seen in Figures 3A-D; actuator 340 is coupled to the body 160 and further to the first actuator; Paragraph 0056).
Regarding Claim 13, Buchanan further discloses that the system uses a driveshaft (as part of the gear drive to actuate the system; Paragraph 0041) to move the body, wherein such a drive shaft would necessarily be either flexible or rigid by definition.
Regarding Claim 14, Buchanan further discloses that the system may include a position sensor associated with the actuators configured to measure the position of at least one of the actuators (Paragraph 0061).
Regarding Claim 15, Buchanan further discloses the use of a comprises a drill string (180) on which the actuators and tool are situation (as seen in Figure 1B), wherein the actuators are configured to cause the motor to translate the object along an axis parallel with the longitudinal axis of the drill string, translate the object along an axis transverse to the drill string axis, and rotate the object (as seen in the progression between Figures 3A-D; Paragraph 0053), and manipulating the object using the drill .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hill et al., U.S. Patent Publication 2004/0140126, teaches the use of a coring assembly which includes a linear actuator coupled to the coring body for extending and retracting the bit.
Jageler et al., U.S. Patent 4,354,558, teaches the use of a linkage mechanism for a sidewall coring assembly with extending actuators.
Joulin et al., U.S. Patent Publication 2013/0068531, teaches the use of a sidewall coring tool which includes an internal actuator assembly for extending, retracting, and pivoting the cutter head.
Tchakarov et al., U.S. Patent Publication 2007/0045005, teaches the use of a coring assembly with linear actuators connected to a moving body which is pivoted and extended to take a core.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676